          Case 5:20-cv-03321-SAC Document 6 Filed 02/05/21 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

ANTONIO FLEMMING,

               Plaintiff,

               v.                                             CASE NO. 20-3321-SAC

CORECIVIC, et al.,

               Defendants.

                               MEMORANDUM AND ORDER
                               AND ORDER TO SHOW CAUSE

       Plaintiff Antonio Flemming is hereby required to show good cause, in writing, to the

Honorable Sam A. Crow, United States District Judge, why this action should not be dismissed

due to the deficiencies in Plaintiff’s Complaint that are discussed herein.

1. Nature of the Matter before the Court

       Plaintiff brings this pro se civil rights complaint under 42 U.S.C. § 1983. Plaintiff is

detained at CoreCivic Leavenworth Detention Center in Leavenworth, Kansas (“CoreCivic”). The

Court provisionally grants Plaintiff leave to proceed in forma pauperis.

       Plaintiff alleges in his Complaint that on December 26, 2020, he gave a sick call to Officer

Covington to give to the nurse. Officer Covington gave the sick call to Nurse Rosa. The sick call

stated that Plaintiff was out of Alvesco, Xopenex Inhalers, was having major issues breathing, and

needed his oxygen levels checked. Plaintiff alleges that Nurse Rosa read the sick call and then

handed it to another inmate for him to read, and the inmate read it out loud in front of two or three

other inmates. (Doc. 1–1, at 2.) The inmate then balled up the sick call and threw it at another

inmate. Plaintiff then asked the inmate what the nurse had said, and he said that she told him she




                                                 1
         Case 5:20-cv-03321-SAC Document 6 Filed 02/05/21 Page 2 of 10




was going to call to get a breathing treatment for Plaintiff. Another nurse brought Plaintiff his

Xopenex/Alvesco inhalers. (Doc. 1–1, at 1.)

       Plaintiff claims that Nurse Rosa violated his rights under HIPAA.           Plaintiff names

Nurse Rosa and CoreCivic as defendants and seeks compensatory and punitive damages.

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C. § 1915A(a).

The Court must dismiss a complaint or portion thereof if a plaintiff has raised claims that are

legally frivolous or malicious, that fail to state a claim upon which relief may be granted, or that

seek monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1)–

(2).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48

(1988)(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not raise

a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 558 (2007).

       A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,



                                                 2
          Case 5:20-cv-03321-SAC Document 6 Filed 02/05/21 Page 3 of 10




1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to

relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant did

it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1163

(10th Cir. 2007). The court “will not supply additional factual allegations to round out a plaintiff’s

complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New Mexico, 113 F.3d

1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007)(citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.



                                                   3
          Case 5:20-cv-03321-SAC Document 6 Filed 02/05/21 Page 4 of 10




Ct. at 1974).

III. DISCUSSION

A. Plaintiff’s Claim Under 42 U.S.C. § 1983

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted). A defendant acts “under color of state law” when he “exercise[s] power

‘possessed by virtue of state law and made possible only because the wrongdoer is clothed with

the authority of state law.’” Id. at 49 (citations omitted).

       CoreCivic is a private corporation. “In order to hold a private individual liable under

§ 1983 for a constitutional violation requiring state action, a plaintiff must show under Lugar, . . .

that the individual’s conduct is ‘fairly attributable to the State.’” Pino v. Higgs, 75 F.3d 1461,

1465 (10th Cir. 1996) (citing Lugar v. Edmondson Oil Co., 457 U.S. 922, 937 (1982)). The

requirement is satisfied if two conditions are met. First, the deprivation “must be caused by the

exercise of some right or privilege created by the State or by a rule of conduct imposed by the state

or by a person for whom the State is responsible.” Yanaki v. Iomed, Inc., 415 F.3d 1204, 1207–08

(10th Cir. 2005), cert. denied 547 U.S. 1111 (2006) (citing Lugar, 457 U.S. at 937). Second, the

private party must have “acted together with or [ ] obtained significant aid from state officials” or

engaged in conduct “otherwise chargeable to the State.” Id. at 1208.

       Plaintiff alleges no facts to support an inference that the Defendants were acting under state

law or in conspiracy with any state official. Plaintiff also makes no allegation that the Defendants

obtained significant aid from the state of Kansas or any other state or state officials, or that

Defendants engaged in conduct otherwise chargeable to the State. Plaintiff provides no factual



                                                   4
          Case 5:20-cv-03321-SAC Document 6 Filed 02/05/21 Page 5 of 10




claim or support for a claim that Defendants acted under color of state law. See McKeighan v.

Corr. Corp. of Am., No. 08-3173-SAC, 2008 WL 3822892, at *3 (D. Kan. 2008) (finding CCA

not a “person” amenable to suit under § 1983, and CCA employees not acting under color of state

law). Therefore, Plaintiff fails to state a claim for relief under 42 U.S.C. § 1983.

B. Claim Under Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics,

403 U.S. 388 (1971)

       The United States Supreme Court has found that a Bivens remedy is not available to a

prisoner seeking damages from the employees of a private prison for violation of the prisoner’s

Eighth Amendment rights. Minneci v. Pollard, 565 U.S. 118, 120–21 (2012) (refusing to imply

the existence of a Bivens action where state tort law authorizes alternate action providing

deterrence and compensation); see also Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 63, 71–73

(2001) (holding that Bivens action does not lie against a private corporation operating a halfway

house under contract with the Bureau of Prisons). In Minneci, the Supreme Court stated:

               [W]here . . . a federal prisoner seeks damages from privately
               employed personnel working at a privately operated federal prison,
               where the conduct allegedly amounts to a violation of the Eighth
               Amendment, and where that conduct is of a kind that typically falls
               within the scope of traditional state tort law (such as the conduct
               involving improper medical care at issue here), the prisoner must
               seek a remedy under state tort law. We cannot imply a Bivens
               remedy in such a case.

Minneci, 565 U.S. at 131.

       The Supreme Court reasoned that “a critical difference” between cases where Bivens

liability applied and those where it did not was “employment status,” i.e., whether the defendants

were “personnel employed by the government [or] personnel employed by a private firm.” Id. at

126. CoreCivic is a private corporation contracting with the United States Marshals Service, a

federal law enforcement agency. Defendant Rosa is a private employee of a private corporation.

                                                 5
          Case 5:20-cv-03321-SAC Document 6 Filed 02/05/21 Page 6 of 10




The Supreme Court also rejected the argument that private actors performing governmental

functions should be considered federal agents for the purposes of Bivens liability. Id. at 126–27.

       The Supreme Court held in Minneci that the “ability of a prisoner to bring state tort law

damages action[s] against private individual defendants means that the prisoner does not ‘lack

effective remedies.’” Id. at 125 (citing Malesko, 534 U.S. at 72). They reasoned that “in the case

of a privately employed defendant, state tort law provides an ‘alternative, existing process’ capable

of protecting the constitutional interests at stake.” Id. (citing Wilkie v. Robbins, 551 U.S. 537, 550

(2007)). They explained that, “[s]tate-law remedies and a potential Bivens remedy need not be

perfectly congruent” and even if “state tort law may sometimes prove less generous than would a

Bivens action,” this fact is not a “sufficient basis to determine state law inadequate.” Id. at 129

(finding that “federal law as well as state law contains limitations”).

       The Supreme Court also found “specific authority indicating that state law imposes general

tort duties of reasonable care (including medical care) on prison employees in every one of the

eight States where privately managed secure federal facilities are currently located.” Id. at 128.

“[I]n general, state tort law remedies provide roughly similar incentives for potential defendants

to comply with the Eighth Amendment while also providing roughly similar compensation to

victims of violations.” Id. at 130. In fact, Kansas is another state whose tort law reflects the

“general principles of tort law” recognized in Minneci and set forth in the (Second) Restatement

of Torts §§ 314A(4), 320 (1963–64). See Camp v. Richardson, No. 11-3128-SAC, 2014 WL

958741, at n.12 (D. Kan. 2014) (citing Estate of Belden v. Brown Cty., 261 P.3d 943 (Kan. App.

2011) (setting forth remedies available in Kansas)).

       Likewise, the Tenth Circuit has previously stated that “the presence of an alternative cause

of action against individual defendants provides sufficient redress such that a Bivens cause of



                                                  6
          Case 5:20-cv-03321-SAC Document 6 Filed 02/05/21 Page 7 of 10




action need not be implied.” Crosby v. Martin, 502 F. App’x 733, 735 (10th Cir. 2012)

(unpublished) (citing Peoples v. CCA Det. Ctrs., 422 F.3d 1090, 1102 (10th Cir. 2005)). The Tenth

Circuit found that where plaintiff “has an alternative cause of action against the defendants

pursuant to Kansas state law, he is precluded from asserting a Bivens action against the defendants

in their individual capacities,” and he is “barred by sovereign immunity from asserting a Bivens

action against the defendants in their official capacities.” Crosby, 502 F. App’x at 735 (citing

Farmer v. Perrill, 275 F.3d 958, 963 (10th Cir. 2001) (finding that an official-capacity claim

“contradicts the very nature of a Bivens action. There is no such animal as a Bivens suit against a

public official tortfeasor in his or her official capacity.”)).

        Plaintiff’s remedy against CoreCivic and its employees, if any, is an action in state court

for negligence or other misconduct. See Harris v. Corr. Corp. of Am. Leavenworth Det. Ctr.,

No. 16-3068-SAC-DJW, 2016 WL 6164208, at *3 (stating that plaintiff has remedies for

injunctive relief in state court and citing Peoples, 422 F.3d at 1104–05 (individual CCA defendants

owed a duty to protect to plaintiff that if breached, would impose negligence liability); Lindsey,

557 F. Supp. 2d at 1225 (Kansas law generally provides an inmate with a remedy against CCA

employees for negligence and for actions amounting to violations of federal constitutional rights.);

see also Menteer v. Applebee, 2008 WL 2649504, at *8–9 (D. Kan. June 27, 2008) (plaintiff’s state

law negligence claim found to be equally effective, alternative cause of action to Bivens claim).

In addition, “[i]n Kansas, a prisoner may attack the terms and conditions of his or her confinement

as being unconstitutional through a petition filed under K.S.A. 60-1501.” Harris, 2016 WL

6164208, at *3 (citing Jamerson v. Heimgartner, 326 P.3d 1091, at *1 (Kan. App. June 20, 2014)

(unpublished)). Because Plaintiff has an alternative cause of action against Defendants pursuant




                                                    7
           Case 5:20-cv-03321-SAC Document 6 Filed 02/05/21 Page 8 of 10




to Kansas state law, he is precluded from asserting a Bivens action in federal court. Plaintiff’s

claims are subject to dismissal.

C. HIPAA Claim

         To the extent Plaintiff claims that Nurse Rosa violated the Health Insurance Portability and

Accountability Act (“HIPAA”), such a claim is not cognizable in this civil rights case. See Keltner

v. Bartz, No. 13-3022-SAC, 2013 WL 761157, at *4 (D. Kan. Feb. 27, 2013) (stating that “all

courts to consider the matter have held that HIPAA does not create a private right of action”)

(citations omitted). This Court has held that there is no private right of action for a person to

recover damages for a HIPAA violation and that § 1983 may not be used to remedy a HIPAA

violation. Ward v. Kearny County Hospital, 2019 WL 2073938 *2 (D. Kan. May 10, 2019). In

other words, a governmental agency must enforce penalties for HIPAA violations. Adams v. CCA,

2011 WL 2909877 *5 (D. Idaho 7/18/2011); Agee v. U.S., 72 Fed. Cl. 284, 289-90 (Fed. Ct. Cl.

2006).

D. No Physical Injury

         Plaintiff’s request for compensatory damages is barred by 42 U.S.C. § 1997e(e), because

Plaintiff has failed to allege a physical injury. Section 1997e(e) provides in pertinent part that

“[n]o Federal civil action may be brought by a prisoner confined in a jail, prison, or other

correctional facility, for mental or emotional injury suffered while in custody without a prior

showing of physical injury.” 42 U.S.C. § 1997e(e).

E. Punitive Damages

         Plaintiffs seeks punitive damages, which “are available only for conduct which is ‘shown

to be motivated by evil motive or intent, or when it involves reckless or callous indifference to the

federally protected rights of others.’” Searles, 251 F.3d at 879 (quoting Smith v. Wade, 461 U.S.



                                                  8
          Case 5:20-cv-03321-SAC Document 6 Filed 02/05/21 Page 9 of 10




30, 56 (1983)). Plaintiff presents no plausible basis for a claim of punitive damages because he

alleges no facts whatsoever establishing that any defendant acted with a sufficiently culpable state

of mind. Plaintiff’s request for punitive damages is subject to dismissal.

F. Notices to the Court

       Plaintiff has filed three “Notices to Court”, stating that he mistakenly placed his Complaint

on a legal document that was meant to be a “Grievance & Demands for Relief.” (Docs. 3, 4, and

5.) Plaintiff then alleges that he will continue to exercise his right to seek redress of grievances

as his rights continue to get violated at CoreCivic. Plaintiff seeks to have counsel appointed to

help him “to move forward with the initial complaints that he want[s] to be look[ed] at only as

GREIVANCE & DEMAND FOR RELIEF.” (Doc. 3, at 1.) Plaintiff then attaches grievances

and sick call requests that are unrelated to his claims in this case, as well as his grievance appeal

regarding the incident at issue in this case. Plaintiff also attaches what appears to be a letter to an

attorney seeking representation and subpoenas for video surveillance.

       Requests for relief before this Court are made in the form of a properly-filed complaint or

a motion in an existing case. To the extent Plaintiff seeks to convert his complaints into grievances,

such a procedure is not appropriate. If Plaintiff is seeking to exhaust administrative remedies prior

to filing suit, such grievances must be pursued through the facility’s administrative grievance

procedures, not with this Court.

       To the extent Plaintiff is requesting appointment of counsel, the request is denied. There

is no constitutional right to appointment of counsel in a civil case. Durre v. Dempsey, 869 F.2d

543, 547 (10th Cir. 1989); Carper v. DeLand, 54 F.3d 613, 616 (10th Cir. 1995). The decision

whether to appoint counsel in a civil matter lies in the discretion of the district court. Williams v.

Meese, 926 F.2d 994, 996 (10th Cir. 1991). “The burden is on the applicant to convince the court



                                                  9
         Case 5:20-cv-03321-SAC Document 6 Filed 02/05/21 Page 10 of 10




that there is sufficient merit to his claim to warrant the appointment of counsel.” Steffey v. Orman,

461 F.3d 1218, 1223 (10th Cir. 2006) (quoting Hill v. SmithKline Beecham Corp., 393 F.3d 1111,

1115 (10th Cir. 2004)). It is not enough “that having counsel appointed would have assisted [the

prisoner] in presenting his strongest possible case, [as] the same could be said in any case.” Steffey,

461 F.3d at 1223 (quoting Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995)).

        In deciding whether to appoint counsel, courts must evaluate “the merits of a prisoner’s

claims, the nature and complexity of the factual and legal issues, and the prisoner’s ability to

investigate the facts and present his claims.” Hill, 393 F.3d at 1115 (citing Rucks, 57 F.3d at 979).

The Court concludes in this case that (1) it is not clear at this juncture that Plaintiff has asserted a

colorable claim against a named defendant; (2) the issues are not complex; and (3) Plaintiff appears

capable of adequately presenting facts and arguments. The Court denies the request without

prejudice to refiling a motion if Plaintiff’s Complaint survives screening.

IV. Response Required

        Plaintiff is required to show good cause why his Complaint should not be dismissed for the

reasons stated herein. Failure to respond by the deadline may result in dismissal of this action

without further notice for failure to state a claim.

        IT IS THEREFORE ORDERED THAT Plaintiff is granted until February 26, 2021, in

which to show good cause, in writing, to the Honorable Sam A. Crow, United States District Judge,

why Plaintiff’s Complaint should not be dismissed for the reasons stated herein.

        IT IS SO ORDERED.

        Dated February 5, 2021, in Topeka, Kansas.

                                                S/ Sam A. Crow
                                                SAM A. CROW
                                                SENIOR U. S. DISTRICT JUDGE



                                                  10
